Hamilton, Judge,
delivered the following opinion:
This matter comes up on an application by the trustee for a reconsideration of the court’s recent order in regard to a certain mortgage. The new evidence presented with this application consists of one or more reports of the special examiner, and one or more reports of the trustee, all of which antedate the decision, not only of this court, hut of the referee, as I understand it. Even as stated, the point made is not at all convincing to the court, but I want to put the decision upon a different *700ground. Even if these were material, they could have hecn presented before the referee. The facts may have been one way or another, but they certainly could have been presented. If there is any reason why they could not have been presented there, they could have been presented before the court on the hearing a week or so ago. That was not done, and it looks as if it would be encouraging loose practice to be trying a case piecemeal in this way.
I have heard repeated complaints — I do not speak of them as true at all, but simply showing the feeling in this community— that bankruptcy estates are not brought to a conclusion. I have heard this time and again since I have been here. There is' very little that the court can do in that matter, as the administration does not come before the court directly; but it will be the practice of the court, as it has been in the past, in the first place not to hear eases on any evidence that was not produced before the referee, except in some extraordinary case which might arise. I would not like to say that it would never be done, but the rule will be never to hear new evidence before the court except in some exceptional case for which it could not lay down a rule. In the second place, that the court will sustain the referees unless they are materially wrong. I do not see •how otherwise we can have a co-ordinate system in bankruptcy.
On those two grounds, and the further ground that, as stated, the facts do not at all persuade the court that there has been any harm done, the court will overrule the motion, and trusts that this and all other bankruptcy cases will be expedited as much as possible. It is better sometimes to make a loss of money rather than of time. That is not always true, but it certainly is sometimes. The motion is overruled.